Citation Nr: 1445595	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran had active military service from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in May 2014.  A transcript of the hearing is associated with the record.  


FINDING OF FACT

The Veteran likely has PTSD that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has contended that he has PTSD as a result of his experiences serving in combat during the Vietnam War, with service said to include duties of a "tunnel rat" assigned to go through tunnels dug by the enemy.  He has reported having witnessed horrific deaths and having been engaged in firefights.  The agency of original jurisdiction (AOJ) conceded the occurrence of the Veteran's claimed in-service stressors based on service personnel records showing that he received the Combat Infantryman Badge and Purple Heart, but denied the Veteran's claim on the basis that he did not have a clear diagnosis of PTSD related to any combat-related stressor.  

Regarding diagnosis, the Board first acknowledges that the Veteran's service treatment records are silent as to any complaints of or treatment for symptoms of PTSD or any other psychiatric disorder.  At his May 2014 hearing, the Veteran denied having undertaken formal medical treatment but indicated that he had some counseling sessions with a private counselor, S.B. who contracted with VA to provide group meetings, but the contract was apparently terminated because the counselor lacked a doctorate degree.  The Veteran indicated that he was more comfortable with S.B. than individuals brought in by VA with more advanced degrees who lacked military experience.  He also indicated he had some problems dealing with group therapy because he felt some participants were "trumping up" their combat experience.  

The Veteran's testimony included a description of his having bad dreams and flashbacks shortly after returning from Vietnam.  He reported that one time shortly after service he heard a crash at night and woke up throwing a pistol thinking it was a grenade.  He indicated he did not mention this episode to anyone and generally avoided mentioning Vietnam to anyone.  He described continued problems with poor sleep and episodes of sleepwalking, with the sleepwalking increased by recently viewing graphic war movies.  He reported only getting 11/2 to 2 hours of sleep a night.  He also avoided crowded elevators and did not tolerate anyone behind him.  He described a startle response to sudden loud noises, and related an incident when he dove to the ground in reaction to a loud noise.  Although he worked for 25 years, he also reported problems with a few coworkers, including one he viewed as anti-veteran and one who liked to frighten people from behind.  His wife confirmed that  he had PTSD symptoms, including throwing an alarm clock into the wall during his sleep because he thought it was a grenade.  She also testified that he has issues going to restaurants unless he can sit facing the window.  

The available VA records show that a September 2010 annual examination revealed the Veteran to have not seen any doctor for 7 years.  The provider reviewed the results of the PTSD screen, including an inquiry about feelings of hopelessness, suicidal ideation, plan and prior attempts (of which there were none) and determined that no mental health condition exists requiring further intervention.  However an October 2010 primary care PTSD screen was positive.  Specifically, it was noted that the Veteran confirmed having nightmares or intrusive thoughts about his stressors, and tried hard not think about it or went out of his way to avoid reminders of the stressor.  He also confirmed being constantly on guard, watchful or easily startled.  He also acknowledged feeling numb or detached from others, activities and surroundings.  

An October 2010 VA examination for PTSD conducted by a psychologist, confirmed review of the claims file and noted the Veteran's combat experience.  Historically the Veteran was noted to be married to his second wife since 1978, with a good relationship with his wife, a stable family life and enjoyable social life reported.  This examination also noted the Veteran to report sleep impairment, with sleep being frequently disrupted with combat related nightmares and sometimes sleep walking after seeing a combat related movie.  

PTSD symptoms were noted to include persistent re-experiencing the traumatic event including recurrent intrusive recollections, recurring distressing dreams of the event, intense psychological distress at the exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, and physiological reactivity on exposure to internal or external cues.  Other PTSD symptoms included persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, efforts to avoid thoughts, feelings or conversations associated with the trauma and efforts to avoid activities, places or people that arouse recollections of the trauma.  He also endorsed persistent symptoms of increased arousal with difficulty falling or staying asleep and exaggerated startle response.  However the examiner determined that the full criteria for a PTSD diagnosis were not met as the disturbance was said not to cause clinically significant distress or impairment in occupational, social or other important areas of function.  The examiner in fact declined to diagnose any Axis I or Axis II psychiatric disorder.  Although mental status examination was conducted and was generally unremarkable, the examiner did not perform any standardized testing for PTSD.  

Also of record is a May 2011 letter from the Veteran's counselor S.B., M.A., who reported having seen the Veteran on seven occasions between November 2010 and May 2011.  S.B. noted that he specialized in counseling combat Veterans and confirmed a diagnosis for this Veteran was PTSD resulting from combat in Vietnam.  S.B. made note of the combat stressors experienced by this Veteran and his current symptoms that included recurrent flashbacks, intrusive thoughts and memories, feelings as though the trauma was recurring, isolating/distancing, panic attacks, hyperalertness, exaggerated startle response, sleep disturbance, avoidance of situations that reminded him of the stressor and anger, rage and guilt over acts committed or omitted in the war.  

Out of these, the following symptoms were severe:  Nightmares about once a week caused him to wake in a cold sweat and were usually related to his experiences as a "tunnel rat."  He also had flashbacks, and the Veteran had reported that when a pressurized can popped, he reacted by crawling across the lawn on his hands and knees.  He also reported that seeing an Asian individual wearing a pith helmet in a store caused shaking so bad he walked out of the store.  He also reported intrusive thoughts and memories of combat nearly every day, hyperalertness and exaggerated startle response, describing episodes of over-reacting to stimuli and noting that his wife has to wake him quietly and gently or he jumps up waving his arms.  S.B. summarized that it seems clear that the Veteran's quality of life has been affected significantly by PTSD.  

In July 2011, a clinician reviewed the records, including the October 2010 VA examination and other evidence, including the May 2011 opinion from S.B.  Following such review, the reviewer concurred with the conclusions from the October 2010 VA examination, noting that it appeared that the Veteran failed to meet criterion F for PTSD (for the disturbance causing significant distress or impairment in occupational, social or other important areas of functioning).  The reviewer noted that such a finding appeared based on the Veteran's having been in his current job for 20 years with no time lost during the past 12 months, being married for 32 years with a "good" relationship as well as having several friends and enjoying various activities such as going to flea markets or antique shows.  The reviewer discounted the findings from S.B., but noted that many of the symptoms reported by this counselor were consistent with those documented in the October 2010 examination.  The reviewer found that although S.B. stated that it seemed clear that the Veteran's quality of life had been affected by PTSD, the evidence of clinical significance was not so clear.  The reviewer also placed great emphasis on the lack of medical treatment or seeking counseling for PTSD symptoms until after the October 2010 examination. 

The Board has a duty to analyze the credibility and probative value of the evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When evidence has been adequately explained, the Board is free to favor one medical opinion or conclusion over another.  Evans v. West, 12 Vet. App. 22, 26 (1998).  In this case, the October 2010 and July 2011 VA examiners and the Veteran's private counselor, S.B. arrived at different conclusions as to the ultimate diagnosis, but the Board notes that the October 2010 VA examiner, whose opinion was concurred in by the July 2011 reviewer, appears to have conceded that the in-service stressor(s) the Veteran experienced resulted in PTSD symptomatology, with such symptoms consistent with those cited by S.B. as well as those cited in the positive PTSD screen reported by VA medical personnel in October 2010 primary care records.  The primary difference in opinions appears to be centered on whether criterion F--whether the symptoms were causing significant distress or impairment in occupational, social or other important areas of functioning.  On this point, the October 2010 examiner and July 2011 examiner appear to have focused on the Veteran's having had a long-term marital relationship, lengthy employment, enjoyable social life with friends, and hobbies as a basis for finding no psychiatric disorder exists.  

These opinions do not appear to factor the impact of episodes reported by the Veteran, particularly those episodes of exaggerated startle response on certain social situations.  The Veteran's lay history reported in his testimony provides more insight at the distress caused by such reactions as he testified to embarrassment at reacting to a loud noise by diving across the lawn and also has reported his PTSD symptoms have adversely impacted his relationships with some coworkers.  Thus, the Board finds such lay evidence, which the Veteran is competent to provide, is consistent with the conclusions made by S.B., namely that the PTSD symptoms unfavorably impact the Veteran's quality of life.  Thus, they appear to be consistent with criterion F, as such symptoms could be said to result in significant distress or impairment in occupational, social or other important areas of functioning.  The opinion of the October 2010 VA examiner and the concurring addendum are afforded less probative weight as the examiners failed to issue diagnostic testing for PTSD, but merely determined no psychiatric disorder existed in spite of the existence of PTSD symptoms.  The Board consequently gives greater weight to the diagnosis of S.B. who apparently saw the Veteran for multiple counseling sessions before arriving at a diagnosis of PTSD.  

In sum, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran has a current diagnosis of PTSD that has been linked to his active duty by competent and probative medical opinion.  The Veteran's private counselor has diagnosed the Veteran with PTSD and stated that the symptoms of PTSD are related to the Veteran's in-service stressor.  Similarly, although not assigning a PTSD diagnosis, both VA examiners found the Veteran to display symptomatology consistent with PTSD that they linked to his service experiences.  Given that the private counselor provided a firm diagnosis of PTSD and the same diagnosis was shown on PTSD screen in October 2010, the Board concludes that the competent and probative medical evidence supports a conclusion that the Veteran likely suffers from PTSD that is linked to his period of active military service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that there is satisfactory evidence that the Veteran has PTSD that is the result of disease or injury incurred in active military service.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2013). 



ORDER

Entitlement to service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


